Exhibit 10.28.2

HealthSouth Corporation

NON-QUALIFIED STOCK OPTION AGREEMENT

(Pursuant to the 2008 Equity Incentive Plan)

 

OPTION granted in Birmingham, Alabama by HealthSouth Corporation, a Delaware
corporation (the “Corporation”), pursuant to a Summary of Grant (the "Summary")
displayed at the website of Smith Barney Benefit Access®
(www.benefitaccess.com). The Summary, which specifies the person to whom the
Option is granted ("Grantee"), the date as of which the grant is made (the “Date
of Grant”) and other specific details of the grant, and the electronic
acceptance of the Summary are incorporated herein by reference.

 

1.         GRANT OF OPTION. The Corporation hereby grants to the Grantee the
Option to purchase, on the terms and subject to the conditions set forth herein
and in the Plan (as defined below), up to the number of shares specified in the
Summary of the Corporation’s Common Stock, par value $.01 per share, at the
option price per share set forth in the Summary, being not less than 100% of the
Fair Market Value of such Common Stock on the Date of Grant.

 

The Option is granted pursuant to the Corporation’s 2008 Equity Incentive Plan
(the “Plan”), a copy of which has been made available to the Grantee
electronically. The Option is subject in its entirety to all the applicable
provisions of the Plan as in effect on the Date of Grant, which are hereby
incorporated herein by reference. Capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Plan.

 

2.         PERIOD OF OPTION. Except as provided herein or as otherwise provided
in the Plan, the Option is cumulatively exercisable in installments in
accordance with the schedule set forth in the Summary. The Options may be
exercised from time to time during the option period as to the total number of
shares allowable under this Paragraph 2, or any lesser amount thereof. The
Option is not exercisable before or after the dates specified in the Summary.

 

3.         METHOD OF EXERCISE OF OPTION. Subject to the provisions of Paragraph
2 hereof, the Option may be exercised in whole or in part by the Grantee’s
giving written notice, which notice may be given electronically, specifying the
number of shares which the Grantee elects to purchase and the date on which such
purchase is to be made to the Corporation or its designated broker. Payment of
the exercise price may be made in cash or shares of Common Stock, including,
without limitation, a cashless exercise of the Option.

 

4.         TERMINATION OF EMPLOYMENT.    The following shall apply in the event
of the Grantee’s termination of employment:

 

(i)        The Option to the extent not vested on the date of the Grantee’s
termination of Employment shall lapse and no further vesting shall occur.

 

(ii)       If the Grantee’s employment is terminated for reasons other than (I)
by reason of Disability or death or retirement at normal retirement age of 65,
or (II) by the Company for Cause, to the extent the Option is vested on the date
of

 



1/1704939.5

 

--------------------------------------------------------------------------------

termination of employment, the period for exercising the Option shall end ninety
(90) days after the date of the Grantee’s termination of employment and the
unexercised Option or portion thereof shall lapse at the end of such ninety-day
period.

 

(iii)      If the Grantee’s employment terminates by reason of Disability, to
the extent the Option is vested on the date of termination of employment, the
period for exercising the Option shall end one year after the date of the
Participant’s termination of employment and the unexercised Option or portion
thereof shall lapse at the end of such one-year period.

 

(iv)      If the Grantee’s employment terminates by reason of death, or if the
Participant dies during the applicable ninety-day or one-year periods described
in, respectively, paragraphs (ii) and (iii) above, to the extent the Option is
vested on the date of termination of employment, the period for exercising the
Option shall end one year after the date of the Participant's death and the
unexercised Option or portion thereof shall lapse at the end of such one-year
period. Upon the Grantee’s death, the Option may be exercised by the Grantee’s
beneficiary. The beneficiary of the Grantee shall be the last beneficiary
designated by the Grantee in writing on a Beneficiary Designation Form. In the
absence of such a designation, the beneficiary shall be the Grantee’s estate.

 

(v)       If the Grantee’s employment is terminated by reason of retirement at
the normal retirement age of 65, then, to the extent the Option is vested on the
date of termination of employment, the period for exercising the Option shall be
the original term and the unexercised Option or portion thereof shall lapse at
the end of the original term.

 

(vi)      If the Grantee’s employment is terminated by the Company for Cause,
the Option, to the extent unvested or vested and unexercised, shall
automatically and immediately lapse and be forfeited. As used herein, “Cause”
means termination of the Grantee’s employment by the Company or a Subsidiary due
to a material violation of (i) the Company’s code of business conduct and
ethics, (ii) the Participant’s fiduciary duties to the Company, or (iii) any
law, provided such violation has harmed the Company.

 

5.         TRANSFERABILITY. The Option is not transferable otherwise than by
will or pursuant to the laws of descent and distribution, and is exercisable
during the Grantee’s lifetime only by the Grantee.

 

6.         BINDING AGREEMENT. This Stock Option Agreement shall be binding upon
and shall inure to the benefit of any successor or assign of the Corporation,
and, to the extent herein provided, shall be binding upon and inure to the
benefit of the Grantee’s beneficiary or legal representatives, as the case may
be.

 



1/1704939.5

 

--------------------------------------------------------------------------------

7.         ENTIRE AGREEMENT. This Stock Option Agreement contains the entire
agreement of the parties with respect to the Option granted hereby and may not
be changed orally but only by an instrument in writing signed by the party
against whom enforcement of any change, modification or extension is sought.

 

8.         ACCEPTANCE OF AGREEMENT. By accepting the Summary electronically, the
Grantee confirms that the grant is in accordance with the Grantee’s
understanding and agrees to the terms of this Stock Option Agreement and the
terms of the Plan, all as of the Date of Grant.

9.         ADMINISTRATION OF THE PLAN; INTERPRETATION OF THE PLAN AND THE AWARD.
The Plan shall be administered by the Committee, pursuant to Section 4 of the
Plan. Furthermore, the interpretation and construction of any provision of the
Plan or of the Option by the Committee shall be final, conclusive and binding.
In the event there is any inconsistency or discrepancy between the provisions of
this Option and the provisions of the Plan, the provisions of the Plan shall
prevail.

 

 

Smith Barney Benefit Access(R) is a registered service mark of Citigroup Global
Markets Inc.

 

 

1/1704939.5

 

 